DLD-099                                                        NOT PRECEDENTIAL
                                    UNITED STATES COURT OF APPEALS
                                         FOR THE THIRD CIRCUIT
                                              ___________

                                                          No. 14-4769
                                                          ___________

                                           IN RE: KAI INGRAM,
                                                            Petitioner
                                   ____________________________________

                             On a Petition for Writ of Mandamus from the
                  United States District Court for the Middle District of Pennsylvania
                            (Related to M.D. Pa. Civ. No. 1-12-cv-01900)
                             ____________________________________

                            Submitted Pursuant to Rule 21, Fed. R. App. P.
                                          January 30, 2015
                     Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                                                 (Filed: February 5, 2015)
                                                         _________

                                                            OPINION*
                                                            _________

PER CURIAM

            Kai D. Ingram, a state prisoner proceeding pro se, seeks a writ of mandamus

directing the United States District Court for the Middle District of Pennsylvania to reach

a decision on his habeas petition. For the reasons that follow, we will deny the

mandamus petition.




*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.
       Ingram filed a habeas petition pursuant to 28 U.S.C. § 2254 on September 24,

2012. On October 16, 2012, the District Court issued an order requiring the government

to file its response along with copies of necessary transcripts and briefs within twenty-

one days. After an extension of time was granted, the government submitted its response

on December 3, 2012. Ingram filed a traverse on January 17, 2013, also after an

extension of time was granted. The next document that appears on the docket is a notice

of change of address filed by Ingram on June 17, 2013. Ingram thereafter submitted

several letters to the District Court in August, October, and November 2013, making

procedural inquiries and requesting copies of the docket.

       On December 17, 2013, the District Court issued an order again directing the

government to provide the District Court with necessary transcripts and briefs and to file

a supplemental brief specifically addressing and fully analyzing the issue of whether

Ingram had exhausted state law remedies. On December 30, 2013, Ingram filed a motion

requesting that the District Court reconsider its order, arguing that the government should

not be permitted to provide a supplemental response. On January 7, 2014, the

government filed a motion for an extension of time. On January 8, 2014, the District

Court denied Ingram’s motion and granted the government’s motion. The government

filed its supplemental response on January 29, 2014.

       Ingram submitted several letters to the District Court in February and March 2014

objecting to the government’s response and requesting release on bail. After being

                                             2
advised by the Clerk that the District Court was unable to take any action on the basis of

personal correspondence, on April 4, 2014, Ingram filed a motion requesting that the

District Court release him on bail prior to ruling on his habeas petition. The Magistrate

Judge denied Ingram’s motion on April 7, 2014. On June 19, 2014, Ingram filed a

renewed motion for bail, which the District Court denied on July 1, 2014. On December

18, 2014, Ingram petitioned this Court for a writ of mandamus, requesting an order

compelling the District Court to act upon his § 2254 petition.

       Mandamus is a drastic remedy available only in extraordinary cases, see In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), as the petitioner must

demonstrate that he has “no other adequate means” to obtain the relief desired and a

“clear and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Although a District Court has discretion over the management of its

docket, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817-18 (3d Cir. 1982), a

federal appellate court “may issue a writ of mandamus on the ground that [the District

Court’s] undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102

F.3d at 79.

       We recognize that nearly one year has elapsed since the time the government filed

its supplemental response in January 2014. As in Madden, where we described a delay of

around half of that time in acting on a petition for a writ of habeas corpus as “of

concern,” 102 F.3d at 79, a delay of this length is troubling. However, the delay in this

                                              3
case may have been caused, in part, by the filings submitted by Ingram, particularly the

two motions for bail Ingram filed in April and June 2014. Accordingly, we find that the

delay here does not warrant mandamus relief.

       We are confident that the District Court will rule on Ingram’s pending § 2254

petition without undue delay. The petition for a writ of mandamus is therefore denied,

but without prejudice to Ingram’s filing a new petition for a writ of mandamus should the

District Court fail to act expeditiously in this matter.




                                               4